                   Case 1:19-cv-07977-RA-SDA Document 211 Filed 03/08/21 Page 1 of 1


                                                       THE LAW OFFICE OF
                                         JOSHUA MOSKOVITZ
           392 Central Avenue # 7803                   14 Wall Street, Suite 1603           www.moskovitzlaw.com
           Jersey City, New Jersey 07307               New York, New York 10005             Fax (888) 398-0032
           Tel. (201) 565-0961                         Tel. (212) 380-7040
           *Not admitted in New Jersey


                                                                     March 5, 2021
          BY ECF

          Hon. Ronnie Abrams
          Thurgood Marshall
          United States Courthouse
          40 Foley Square
          Courtroom 1506
          New York, New York 10007

                             Re: Sughrim et al. v. State of New York et al., Case No. 19-cv-07977 (RA) (SDA)

          Your Honor,

                  I write as Plaintiffs’ counsel, with the consent of all parties, to ask the Court to extend the
          current stay of proceedings while the parties move forward with mediation. On January 19, 2021,
          the Court entered an Order (ECF Doc. 206) granting the parties’ request for a 60-day stay of
          proceedings for mediation. The Order directed the parties to provide a status update on the
          progress of mediation by March 5, 2021. Since then, the Court granted the parties’ joint request
          for a referral to the Court’s Mediation Program (ECF Docs. 208 & 209); the parties conferred and
          agreed upon a mediator, who was assigned to the Case (ECF docket entry dated Feb. 24, 2021);
          and the parties jointly spoke with the mediator and scheduled the first mediation for April 9, 2021
          (see ECF docket entry dated March 2, 2021).

                Accordingly, we ask the Court to extend the current stay, sine die, with the expectation that
          we provide the Court with another status update on the progress of mediation by April 30, 2021.

                    On behalf of all of the parties, we appreciate the Court’s attention to this matter.

                                                                     Sincerely,
Application granted. This action is hereby
stayed sine die. No later than April 30, 2021,
the parties shall file a letter updating the Court
on the status of mediation.                                          Joshua S. Moskovitz

                                         SO ORDERED.


                     _______________________
                           Hon. Ronnie Abrams
                                 March 8, 2021
